Citation Nr: 0942034	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  08-38 923	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from October 1954 to October 
1956.

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 2008 rating action that denied service connection 
for bilateral hearing loss.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  Hearing loss was not shown present in service or for many 
years thereafter, and uncontradicted, competent medical 
opinion establishes no nexus between the current bilateral 
ear hearing loss disability and the veteran's military 
service or any incident thereof.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, it defines the obligation of the VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has, 
to the extent possible, been accomplished.

A June 2008 pre-rating RO letter informed the Veteran and his 
representative of the VA's responsibilities to notify and 
assist him in his claim, and what was needed to establish 
entitlement to service connection (evidence showing an injury 
or disease that began in or was made worse by his military 
service, or that there was an event in service that caused an 
injury or disease).  Thereafter, he was afforded 
opportunities to respond.  The Board thus finds that the 
Veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, the 2008 RO letter provided notice that the VA 
would make reasonable efforts to help the Veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what evidence the VA had 
received, what evidence the VA was responsible for obtaining, 
to include Federal records, and the type of evidence that the 
VA would make reasonable efforts to get.  The Board thus 
finds that the 2008 RO letter satisfies the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi,   
16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the June 
2008 document fully meeting the VCAA's notice requirements 
was furnished to the Veteran before the July 2008 rating 
action on appeal. 

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all 5 elements of a service connection claim (veteran status, 
the existence of a disability, a connection between the 
veteran's service and that disability, the degree of 
disability, and the effective date pertaining thereto).  In 
this case, the Board finds that the Veteran was furnished 
notice of the latter requirements in the June 2008 RO letter.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has, to the extent 
possible, been accomplished.  The RO, on its own initiative, 
has made reasonable and appropriate efforts to assist the 
appellant in obtaining all evidence necessary to substantiate 
his claim, to include attempts to obtain service and post-
service medical records through 2008.  In this regard, the 
Board notes that many service medical records are 
unavailable, presumably having been destroyed in a fire years 
ago at the National Personnel Records Center.  In its June 
2008 letter, the RO notified the Veteran and his 
representative to submit any military medical records that he 
had in his possession, and of alternate sources of records 
and forms of evidence to support his claim, such as 
statements from persons, including service comrades, who knew 
him when he was in military service and knew of any 
disability that he had in service; records and statements 
from service medical personnel, such as nurses, corpsmen, and 
medics; employment physical examinations; medical evidence 
from hospitals, clinics, and private physicians of treatment 
since military service; pharmacy prescription records; and 
insurance examination reports.  

However, the RO's attempts to obtain evidence from alternate 
sources and secondary military record sources were 
unsuccessful.  In a July 2008 memorandum, the RO noted that 
no service medical records were available; that all 
procedures to obtain them had been correctly followed; and 
that all efforts to obtain the needed military information 
had been exhausted.  Significantly, the Veteran has not 
identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  In July 2008, the Veteran 
stated that he had no additional information or evidence to 
submit in connection with his claim.  The record also 
presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matter currently under consideration.
 
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  



II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that it was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 31 
December 1946 and an organic disease of the nervous system 
becomes manifest to a degree of 10% within 1 year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of it during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A.     §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.   

For VA benefits purposes, impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels (db) or greater; the thresholds for at least 3 of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94%.  See 38 C.F.R. § 3.385.

The Veteran contends that he suffers from bilateral hearing 
loss as a result of acoustic trauma from headphone noise 
during the course of his duties as a radio operator in 
service.

As noted above, there are no service medical records which 
show any hearing loss disability.  The sole available service 
medical record, the September 1956 separation examination, 
shows that the veteran's hearing was 15/15 for the whispered 
and spoken voice bilaterally; no audiometric testing was 
reported.

Post service, on July 2008 VA audiological examination, the 
examiner noted that the Veteran was discharged from service 
in October 1956, that audiometrics were not used to assess 
hearing at that time, and that tests that were used at that 
time were no longer considered a valid measure of hearing.  
The examiner further noted the veteran's 6-month history of 
inservice duties as a radio operator which required him to 
initiate high-pitched noises to cancel enemy messages, and 
that he operated the radio 3 or 4 hours per day, at times for 
a full week, and at other times not at all for a week or so.  
Artillery was also fired at times during the course of his 
duties at about 300 yards or better.  Non-military noise 
exposure included a 50-year history of farming dairy, beef, 
and cash crops; hunting deer; and using power tools at home 
without hearing protection.  

Current audiometric testing showed the veteran's hearing in 
db as follows: 20, 15, 20, 40, and 55 on the right, and 20, 
20, 25, 50, and 90 on the left at 500, 1,000, 2,000, 3,000, 
and 4,000 Hertz, respectively.  Speech recognition scores 
were 100% on the right and 96% on the left.  The diagnosis 
was bilateral sensorineural hearing loss, normal to 
moderately severe on the right, and normal to profound on the 
left. Noting that he transmitted high frequency radio signals 
to cancel enemy messages for 6 months, but farmed for 50 
years, hunted deer, and used power tools at home without 
hearing protection, the examiner concluded that the veteran's 
civilian noise exposure far outweighed his military noise 
exposure, and opined that his hearing loss was not caused by 
or a result of inservice noise exposure.

In November 2008, a VA physician reviewed the abovementioned 
July 2008 VA audiological examination report and findings of 
bilateral sensorineural hearing loss, and opined that it was 
less likely as not that the veteran's bilateral hearing loss 
was caused by or the result of noise exposure during his 
military service.  Rather, she noted that he had had many 
years of noise exposure on a farm with farm equipment, deer 
hunting, and power tools, and opined that it was more likely 
that these caused his high frequency hearing loss.  Moreover, 
the VA physician in November 2008 stated that she concurred 
with the July 2008 VA audiological examiner's opinion that 
the veteran's hearing loss was not caused by or a result of 
inservice noise exposure, and with that examiner's reason for 
the opinion.

The aforementioned evidence reveals that the veteran's 
bilateral hearing loss was first manifested many years post 
service, and that the uncontradicted competent and persuasive 
evidence establishes no nexus between that disability and his 
military service or any incident thereof.  The sole medical 
opinions of record, the July and November 2008 VA opinions, 
establish that the veteran's hearing loss was not caused by 
or a result of military noise exposure.  The Board accords 
great probative value to those well-reasoned VA medical 
opinions, inasmuch as they were based on the examiners' 
thorough review of the veteran's military, medical, and post-
service history, and current audiometric examination of the 
Veteran in July 2008, and the Veteran has submitted no 
medical opinions to the contrary.  
             
With respect to the veteran's assertions, the Board notes 
that he is competent to offer evidence as to facts within his 
personal knowledge, such as the his own symptoms, including 
claims of trouble hearing.  However, medical questions of 
diagnosis and etiology are within the province of trained 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  Thus, a layman such as the Veteran, without the 
appropriate medical training or expertise, is not competent 
to render a persuasive opinion on a medical matter such as 
the relationship between his current hearing loss and 
incidents of his military service, including claimed acoustic 
trauma therein.  See Bostain v. West,  11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  Hence, the veteran's 
assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for bilateral hearing loss must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


